PER CURIAM.
Luis Felipe Cortes appeals an order denying his motion to correct illegal sentence. The sentencing order imposes a legal sentence. Although there is a discrepancy as to which of the two pending cases would carry the mandatory minimum sentence of 3 years, it is abundantly clear that defendant agreed to a 12-year sentence with a concurrent 3-year mandatory minimum, and that is what he received.* We fail to see that defendant’s substantial interests have been adversely affected.
Affirmed.

 Defendant expressly states that he does not seek withdrawal of his plea.